Exhibit 10.40
FIRST AMENDMENT TO THE
DR PEPPER SNAPPLE GROUP, INC.
CHANGE IN CONTROL SEVERANCE PLAN
     THIS AMENDMENT to the Dr Pepper Snapple Group, Inc. Change In Control
Severance Plan (the “Plan”) is made on this 24th day of February 2010, by Dr
Pepper Snapple Group, Inc. (the “Company”).
W I T N E S S E T H:
     WHEREAS, Section 16 of the Plan provides that the Board of Directors of the
Company (the “Board”) has the right to amend or modify the Plan at any time; and
     WHEREAS, on the date hereof, the Board approved amending the Plan to
reflect the addition of Broadband 0 executives to the Company’s compensation
structure.
     NOW, THEREFORE, the Plan hereby is amended, effective as of February 24,
2010 as follows:
     1. Amendment. Schedule A is amended by deleting it in its entirety and by
substituting in lieu thereof the following:
SCHEDULE A

          POSITION   TIER   SEVERANCE MULTIPLE
Chief Executive Officer
  Tier I   3.0
 
       
Broadband 0 Executives who are designated
  Tier II   2.75
by the Chief Executive Officer
       
 
       
Broadband 1 Executives who are designated
  Tier III   2.5
by the Chief Executive Officer
       
 
       
Broadband 2 Executives who are designated
  Tier IV   2.0
by the Chief Executive Office
       
 
       
Broadband 3 Executives who are designated
  Tier V   1.5
by the Chief Executive Officer
       

      2. Miscellaneous. All other terms and conditions of the Plan shall
continue in full force and effect. All general provisions contained in the Plan
shall apply to this Amendment. This Amendment (together with the Plan) is final,
complete and supersedes all prior agreements and discussions on these matters.

    Approved and Adopted by the Board of Directors     of Dr Pepper Snapple
Group, Inc. on February 24,     2010.

Exhibits

